                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                          )
                                                    )
                        Plaintiff,                  )
 v.                                                 )
                                                    )                   No. 3:20-CR-21-TAV-DCP
                                                    )
 ANMING HU,                                         )
                                                    )
                        Defendant.                  )

                                 MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the Court on the Government’s Motion to Continue

 Trial [Doc. 65], filed on April 9, 2021. The motion asks the Court to continue the May 25, 2021

 trial date sixty (60) days to permit the Government to complete litigation of its Motion for a

 Protective Order Pursuant to [the Classified Information Procedures Act (“CIPA”)] Section 4 and

 Federal Rule of Criminal Procedure 16(d)(1) [see Doc. 37, Notice]. It contends that this motion

 presents novel logistical and legal issues, the resolution of which have been delayed by the Covid-

 19 pandemic. The Government also observes that while the litigation of this motion is ex parte,

 due to the nature of the information it seeks to protect, the Defendant has expressed a desire to file

 motions relating to the exclusion of the information from discovery. Defendant Hu responds [Doc.

 66] in opposition to a trial continuance, stating that he “will waive the CIPA discovery” if the trial

 proceeds on May 25 as scheduled.

        The parties appeared telephonically on April 16, 2021, for a motion hearing on the motion

 to continue. Assistant United States Attorney Casey Thomas Arrowood participated by telephone

 on behalf of the Government. Attorney A. Philip Lomonaco appeared by telephone, representing

 Defendant Anming Hu, who also participated by telephone.

Case 3:20-cr-00021-TAV-DCP Document 70 Filed 04/22/21 Page 1 of 3 PageID #: 595
        AUSA Arrowood stated that while the Defendant may waive discovery of information

 covered by CIPA, the waiver must be knowing and voluntary. He stated that the Government

 seeks a waiver on the record so that the Court may make a finding about the validity of the waiver.

 AUSA Arrowood provided the following information on the CIPA discovery: The information

 that the Government is seeking to protect from discovery is classified information that is neither

 exculpatory, nor helpful to the Defendant. Much of the information is duplicative of unclassified

 information provided in discovery or the information inculpates the Defendant. The Government

 will not seek to introduce any of the classified information covered by the CIPA motion at trial.

        Mr. Lomonaco stated that he would discuss this proffer with his client and file a written

 waiver. AUSA Arrowood stated that once the waiver is filed, the Govt will be withdrawing its

 motion for a protective order and its motion to continue the trial. He stated that alternatively, the

 Court may find the motion to continue the trial to be moot. The parties estimated that the trial will

 take approximately two weeks.

        On April 16, 2021, Defendant Hu filed a notice entitled Defendant Anming Hu’s Waiver

 of CIPA [Doc. 67]. The waiver states that after having been advised of the Government’s motion

 to protect classified information and the Government’s motion to continue the May 25, 2021 trial

 date to complete CIPA proceedings, Defendant wants to have a speedy trial and “hereby waives

 the CIPA proceedings and agrees the Government can keep its information secret” [Doc. 67].

        The Court finds that the Government has advised Defendant Hu of its intent to protect

 discoverable information from disclosure, because the information is classified. The Government

 has also advised the Defendant of the general nature of the classified information: that the

 information is not exculpatory nor helpful to the defense and that much of the information

 duplicates unclassified information provided in discovery or the information is inculpatory. The

 Government has also told the Defendant that it will not seek to introduce any of the classified


                                                  2

Case 3:20-cr-00021-TAV-DCP Document 70 Filed 04/22/21 Page 2 of 3 PageID #: 596
 information at trial. The Court finds that after hearing this proffer by the Government and

 discussing the matter with his attorney, the Defendant has waived the right to further CIPA

 proceedings, in which the Court would determine if the information is discoverable, and agrees

 that the information may remain undisclosed. The Court finds this waiver is knowingly and

 voluntarily made. Accordingly, the Court finds no basis to continue the trial. The Government’s

 oral request to withdraw its motion to continue the trial is GRANTED, and the motion to continue

 [Doc. 65] is WITHDRAWN. The trial of this case remains set for May 25, 2021, before United

 States District Judge Thomas A. Varlan. The Court will address the Government’s oral motion to

 withdraw its motion for a protective order in a separate, ex parte Order.

                Accordingly, it is ORDERED as follows:

           (1) The Government’s oral motion to withdraw its Motion to Continue
               Trial is GRANTED. The Motion to Continue Trial [Doc. 65] is
               WITHDRAWN; and

           (2) The trial of this matter remains set to commence on
               May 25, 2021, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, United States District Judge.

                       IT IS SO ORDERED.


                                                      ENTER:


                                                      Debra C. Poplin
                                                      United States Magistrate Judge




                                                  3

Case 3:20-cr-00021-TAV-DCP Document 70 Filed 04/22/21 Page 3 of 3 PageID #: 597
